Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 1 ofEXHIBIT    D
                                                                 18 PageID# 203



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION
  EVAN AMBER OVERTON AND
  JOHN KEENAN OVERTON, CO-
  ADMINISTRATORS FOR THE ESTATE
  OF EZRA MICHAEL OVERTON,
  DECEASED,

         Plaintiffs,
  v.                                                Case No.: l:19-cv-751

  FISHER-PRICE, INC;
  AND
  MATTEL, INC.
                 Defendants.


                       DEFENDANTS' RESPONSES TO PLAINTIFFS'
                          FIRST SET OF INTERROGATORIES

        COME NOW Fisher-Price, Inc. and Mattel, Inc. ("Defendants") in the above-referenced

 matter, and pursuant to Fed. R. Civ. P. 33 and 26 and this Court's Scheduling Order, hereby

 serve their Responses to Plaintiffs' First Set of Interrogatories to Defendants ("Interrogatories")

 as follows:

                                INTRODUCTORY STATEMENT

        Defendants' responses to Plaintiffs' Interrogatories are made subject to their objections

 previously asserted on October 1, 2019. In responding to these Interrogatories, Defendants do not

 adopt, embrace or accept any term or definition employed by the Plaintiffs in the Interrogatories.

 Defendants have made reasonable efforts to provide responses to these Interrogatories based on

                                             Page 1 of 17

 CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 2 of 18 PageID# 204



  their reasonable interpretation thereof, and subject to their objections. If the Plaintiffs

  subsequently assert an interpretation of any of these Interrogatories which differs from that of

  Defendants', Defendants reserve the right to supplement their responses.

          Defendants further note that the number of interrogatories, including subparts, contained

  within Plaintiffs' First Set oflnterrogatories exceeds thirty. Accordingly, Defendants will not

  respond to further interrogatories from Plaintiffs absent an order of the court.

                              RESPONSES TO INTERROGATORIES

           I.    Identify every model of Rock 'n Play and describe the differences, if any, between
  and among models. State in your response whether such model was ever marketed as "designed
  for all-night sleep," and, if so, state the time period during which said model was so marketed.

          RESPONSE: Subject to and without waiving their objections, Defendants state that since

  the Rock 'n Play Sleeper was first brought to market in 2009, through April 12, 2019 when the

  product was voluntarily recalled, there were approximately 120 models of the Rock 'n Play Sleeper

  sold in the United States. The different models have numerous differences, including but not

  limited to, different rocking features (e.g., manual vs. auto rock), different packaging, different

  soft goods fabrics, coloring, and patterns, the inclusion (or not) of a vibration feature, and the

  inclusion (or not) of mobile app-controlled features. Defendants are informed and believe that the

  Rock 'n Play Sleeper at issue in this case is the Fisher-Price® My Little Snugamonkey Special

  Edition Deluxe Newborn Rock 'n Play™ Sleeper, Model No. BGB20 ("the Product"), which was

  first sold in 2013.

         Responding further, Defendants state that the packaging for a certain model of Rock 'n

  Play Sleeper depicted in Plaintiffs' Complaint contained the language "designed for all-night

  sleep," subject to warnings and instructions for use also provided with the Rock 'n Play Sleeper.

                                               Page2of17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 3 of 18 PageID# 205



  Based on Defendants' reasonable inquiry, the packaging for the Product does not contain this

  language. Defendants refer Plaintiffs to the documents produced with their Initial Disclosures, and

  specifically the Product packaging produced in connection with Defendants' Responses to

  Plaintiffs' Requests for Production of Documents. Defendants reserve the right to supplement this

  Response as discovery is ongoing.


          2.      Identify all people involved in the design of the Rock 'n Play and each component
  and model thereof. Separately identify each person involved in any and all re-designs of the Rock
  'n Play or of any component thereof.

         RESPONSE: Subject to and not withstanding their Objections, Defendants state that the

  following individuals, among others, were involved in the initial design of the Rock 'n Play

  Sleeper: Linda Chapman (designer), Margo Moulin (soft goods engineer), Mike Steinwachs

  (quality engineer), and Justin Taton (product development engineer). Many others were also

  involved in various design features at various times in the decade since the Rock 'n Play Sleeper

  was sold. Defendants reserve the right to supplement this Response as discovery is ongoing.



          3.      Did you solicit opinions, advice or consultation from any medical doctors, experts
  in safe infant sleep, ergonomics experts or other experts prior to marketing the Rock 'n Play? If
  so, identify (including area of specialty) each such person, and identify and produce all documents
  regarding or concerning each such person's consultation.

         RESPONSE: Subject to and without waiving their objections, Defendants respond that

  Fisher-Price consulted with an independent physician, Dr. Gary Deegear, during the development

  of the Rock 'n Play Sleeper. Dr. Deegear was an experienced, family medicine physician, whose

  training is and was understood to have included pediatrics, among other areas of medicine. Dr.



                                             Page3of 17

 CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 4 of 18 PageID# 206



  Deegear also had expertise in biomechanics, having worked as a consultant for several years at the

  Biodynamic Research Corporation consulting firm.

          Responding further, Fisher-Price development teams, including company experts from the

  Quality and Engineering departments, among others, were involved in the development of the

  Rock 'n Play Sleeper. Fisher-Price also employed an Early Childhood Development Research

  team ("Child Research Team"), which included several staff members with advani;ed degrees in

  child development. The Child Research Team provided input on the Rock 'n Play Sleeper from

  concept to creation, on topics including child safety, ease of use, infant fit, infant positioning, and

  more. The Child Research Team's involvement included supervision of on-site testing with babies           f 1)

  from the local community, prototype in-home testing with company employees, and in-home final

  engineering pilot testing with families in the local community. The Child Research Team

  supervised further in-home testing when new features were added to the Rock 'n Play Sleeper after

  its initial development (e.g., the vibration feature, the auto rock feature, and inclusion of animal­

  themed soft goods inserts).

         Responding further, Defendants incorporate by reference their response to Interrogatory

  Nos. 5 and 6 below. Defendants reserve the right to supplement this Response as discovery is

  ongoing.



        4.     Identify the manufacturer of the Rock 'n Play and, if different from the
 manufacturer, the Chinese company from whom you imported the Rock 'n Play. Include with
 your response the identity [sic] all people at the manufacturer and importer with whom you
 communicated about the design and/or manufacture of the Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, Defendants state that the

  Rock 'n Play Sleeper line of products is imported by Fisher-Price. Responding further, Imperial
                                               Page4ofl7

 CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 5 of 18 PageID# 207



  Manufactory Limited ("Imperial") was the manufacturer of the Rock 'n Play Sleeper line of

  products. Defendants reserve the right to supplement this Response as discovery is ongoing.



          5.      Before marketing any model Rock 'n Play as "designed for all-night sleep," what,
  if anything, did you do to determine that the Rock 'n Play was safe for all-night sleep? Include in
  your answer, a detailed description of everything you did, the identity of every person upon whom
  you relied, a detailed description and the identity of all studies, testing and/or medical literature
  upon which you relied, and the identity of all persons who ultimately decided that the Rock 'n Play
  was safe for all-night sleep.                                                                                     [\
         REsPoNsE: Subject to and without waiving their objections, Defendants state the Rock             :v�rt�-
                                                                                                           o�\j Jo
                                                                                                                I


                                                                                                    ,;r�---,,,1:,<·r;l
  'n Play Sleeper was designed and marketed as a safe product when used in accordance with product I, ti' ,         ·
                                                                                                     kv
                                                                                                          t\ r '}v,Jt
                                                                                                    1·       ti /I'
  instructions and warnings provided to consumers and users. At the time ofits design, development, f� � '1

  and first sale, the Rock 'n Play Sleeper complied in all respects with ASTM International Standard
                                                                                                           \J»{'

  FZ 194-07 ("Standard FZ 194-07''), which was the cradle and bassinet standard at the time. This

  standard was developed by ASTM Intemational's Committee FIS on Consumer Products,                           --r 'I
                                                                                                               .JW .
  specifically Subcommittee FIS.18 on Cribs, Toddler Beds, Play Yards, Bassinets, Cradles and

  Changing Tables, whose membership included employees of the U.S. Consumer Product Safety

  Commission ("CPSC"), Health Canada, the American Academy of Pediatrics ("AAP"), testing

  laboratories, consumer safety groups, and manufacturers. Defendants relied in part on the ASTM            t,l )_wi '1
                                                                                                              ttse.
  committee's subject matter experts who applied their collective knowledge and research to

  establish the various requirements and features for a safe product. Fisher-Price also thoroughly

  tested the Rock 'n Play Sleeper to ensure that it met or exceeded each of the requirements of

  Standard F2194-07. The testing included mechanical testing, testing for stability, overload,

  tension, and compression testing, among other types of tests. Fisher-Price also conducted


                                              Page5 of 17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 6 of 18 PageID# 208



  additional tests not required by the ASTM standard such as life testing, environment testing, soft

  goods durability, buckle performance, and other testing.

         When ASTM International first introduced a standard specific to infant inclined sleepers

  in 2015, ASTM International Standard F3118 ("Standard F3118-15"), Fisher-Price ensured the

  Rock 'n Play Sleeper complied with that standard as well.

         Because Fisher-Price had been developing and producing juvenile products for decades, it

  had a deep bench of resources, experiences, and information that were used and relied upon in

  connection with developing the Rock 'n Play Sleeper. Those resources, experiences, and

  information included, but were not limited to, the following:

         •       Fisher-Price consulted with an independent physician, Dr. Gary Deegear, during

                 the development of the Rock 'n Play Sleeper. Dr. Deegear was an experienced,

                 family medicine physician, whose training is and was understood to have included

                 pediatrics, among other areas of medicine. Dr. Deegear also had expertise in

                 biomechanics, having worked as a consultant for several years at the Biodynamic

                 Research Corporation consulting firm.

         •       Fisher-Price employed a Child Research Team, which included several staff                 ro
                 members with advanced degrees in child development. The Child Research Team

                 provided input on the Rock 'n Play Sleeper from concept to creation, on topics that

                 included child safety, ease of use, infant fit, infant positioning, and more. The Child

                Research Team's involvement included supervision of extensive on-site testing

                with babies from the local community, prototype in-home testing with company

                employees, and in-home final engineering pilot testing with families in the local

                                              Page6of 17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 7 of 18 PageID# 209



              community. The Child Research Team supervised further in-home testing when

              new features were added to the Rock 'n Play Sleeper after its initial development

              (e.g., the vibration feature, the auto rock feature, and inclusion of animal-themed

              soft goods inserts).

        •     Fisher-Price personnel have been actively involved in ASTM International, through

              which they were provided access to the most recent incident data and analysis of

              the safety ofjuvenile products.

        •     Fisher-Price personnel have also held leadership positions with ASTM

              International on juvenile products, including but not limited to Catherine Pilarz

              (chaired subcommittee on Play Yards/Non-Full-Sized Cribs), Mike Steinwachs

              (chaired subcommittee on bouncers), and Joel Taft (chaired subcommittee on infant

              soft carriers).

        •     Fisher-Price personnel regularly attended safety conferences and reviewed

              literature on the safety of children's products.

        •     Catherine Pilarz: (1) is the former President of the International Consumer Products

              Health & Safety Organization; (2) served for many years on the Board of ASTM

              and served as Chairman of the Board of ASTM; and (3) attended the CPSC

             Roundtable on Infant Sleeping Environments in April 2009, among other things.

        •     The Rock 'n Play Sleeper concept was evaluated by Defendants' Safety Committee

             several times, which committee included several highly experienced company

             experts from the Quality and Engineering departments, among others.



                                           Page 7of 17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 8 of 18 PageID# 210



          Responding further, Defendants incorporate by reference their response to Interrogatory

  No. 3 above and Interrogatory Nos. 6 and 10 below. Defendants reserve the right to supplement

  this Response as discovery is ongoing.



          6.      Identify each product safety committee or safety group in your company or
  corporate family whose function, task or responsibility at any time was to analyze, study or
  consider the risks or hazards of suffocation or as h iation relating to or concerning the Rock 'n
  Play. Include in your response the dentity of each person n such committee or in such group and
  the identity, custodian and location of a ocumen s regarding or concerning such analyses, studies
  or considerations.

         RESPONSE: Subject to and notwithstanding their objections, Defendants state that the

  Rock 'n Play Sleeper concept was evaluated several times by Defendants' Safety Committee,

  which has included several highly experienced company experts from the Quality and Engineering

  departments, among others.

         Members of Fisher-Price's Product Safety and Regulatory Compliance team (the "Product

  Safety Team") also analyze incident data, participate in standards-setting bodies, review literature

  on safety issues, and are involved in the product development process to spot safety issues.

  Members of the quality engineering team draft the internal product requirements documents

  ("PRDs") and members of the Product Safety Team draft the quality and safety operating

  procedures ("QSOPs"), which cover all aspects of product development and safety. The Product

  Safety Team is further responsible for reporting data to regulators, such as the CPSC, managing

  product recalls, and monitoring regulations worldwide to ensure Defendants meet all applicable

  standards and requirements that could affect their products.

         Responding further, Defendants refer Plaintiffs to the documents produced with

  Defendants' initial disclosures and to documents produced with Defendants' Responses to
                                             Page8of 17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 9 of 18 PageID# 211



  Plaintiffs' Request for Production of Documents, including but not limited to, the hazard analysis

  and safety audit reports related to the Rock 'n Play Sleeper (including the identity of those who

  attended Safety Committee meeting(s)), the PRO for the Product, and the QSOPs applicable to the

  Product.

          Responding further, Defendants incorporate by reference their response to Interrogatory

  Nos. 3 and 5 above. Defendants reserve the right to supplement this Response as discovery is

  ongoing.



         7.      What is the angle of incline of the SnugaMonkey when the product is at rest?

         RESPONSE: Subject to and notwithstanding their objections, Defendants state that the

  angle of incline of the Product does not exceed 30 degrees from the horizontal when measured

  pursuant to the procedure described in Standard F3 l l 8-l 5.



          8.     Please describe in detail the circumstances and location of and the reasons for all
  instances in which you or anyone on your behalf videotaped and/or photographed a baby or infant
  in a Rock 'n Play. As part of your response, identify all persons present during the videotaping
  and/or photographing of each such baby; describe all tests that were conducted in association with
  the videotaping of each such baby or infant; identify all babies who were videotaped and/or
  photographed; state whether any baby or infant was captured on video or photographed standing
  while restrained; and identify and produce all documents concerning or related to such
  videotaping, photographing and testing.

         RESPONSE: Subject to and without waiving their objections, Defendants state that              f\JU
  pursuant to Federal Rule of Civil Procedure 33(d), they will produce copies of all testing-related

 videotapes and photographs of infants in Rock 'n Play Sleepers in their possession, custody, or

 control, and that can be located following a reasonable search and diligent inquiry.

         Defendants reserve the right to supplement this Response as discovery is ongoing.
                                              Page9of17

 CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 10 of 18 PageID# 212



           9.      Identify by name of victim, name of victim's caregiver(s), date of occurrence,
   model of Rock 'n Play, style of legal case, venue where legal case filed, and name of Plaintiffs
   counsel every injury or death involving suffocation or asphyxiation while in a Rock 'n Play sleeper.
   In addition, please identify all documents in your possession or control concerning or regarding
   each such occurrence.

            RESPONSE: Subject to and without waiving their objections, including, but not limited

   to their objection that this Interrogatory is not reasonably calculated to lead to the discovery of

   admissible evidence in that Plaintiffs have not limited the scope of this interrogatory to the Product

   at issue, or time period relevant to this cause of action, or to lawsuits filed, Defendants state that

   the following individual lawsuits related to the Rock 'n Play Sleeper have been filed and served:

    ('ijn�luiJija't*wsuits� "<·•. .•·• c.· •t••·• · •· . < "";" .. • • <'<\··. 't\:.;;c ,:,•····•.·. ••• . · •·· · y;:J
    Case Caotion                     Venue                                                 Date Filed
    Torres, et al. v. Imperial United States District Court                                October 23, 2015
    Manufactory Ltd, et al., for the Southern District of
    7:2015-cv-00444                  Texas
    David Goodrich, et al vs. United States District Court                                 August 24, 2016
    Fisher-Price, Inc., 1:2016-cv- for the Northern District of
    03116                            Georn:ia
   m;nalulflDa\vsui.filYc        .., '"·• •·Y·[[i• ,.., · • ••·•"•7 •. •••••··•. ·/«t .
                                   ·,y,,,,c,•,p,,

                                                                                          ·••> . .,:·,:•(I.tS· •·•   ·;•••··••·'\./I.
    Case Cantion                     Venue                                                 Date Filed
   Kathleen Courkamp, et al v. United States District Court                                April 26, 2019
   Fisher-Price, Inc., et al.        for the District of Arizona
   Amanda L. Butler, et al. v. Superior Court, Los Angeles                                 June 12, 2019
   Fisher-Price, Inc., et al.        Countv California
   Carrie Sanders, et al. v. Superior Court, Los Angeles                                   July 12, 2019
   Fisher-Price, Inc., et al         Countv, California
   Christopher W: Harris, et al., United States District Court                             August 8, 2019
   v. Fisher-Price Inc et al.       for the Western District of
                                     Louisiana
   Manda Jackson and David Circuit Court for Cocke                                         August 9, 2019
   Myers V. Fisher-Price, Inc. County, Tennessee
   and Mattel, Inc.
   Erin Booth and Jeffery Booth, United States District Court                              September 30, 2019
   Individually       and       as for the Northern District of
   Representatives of The Estate Oklahoma
   ofJ.R.B., Deceased, v. Fisher-
   Price, Inc., Mattel, Inc.

                                                         Page JOof 17
  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 11 of 18 PageID# 213



    Jaclyn Kelley, individually,      In the Judicial District of October 14, 2019
    and       Joshua        Kelley,   Nueces County, Texas
    Individually, and as Personal
    Representative ofthe Estate of
    A.K v. Fisher-Price Inc.,
    Mattel, Inc., and Amy Renee
    Williams a/k/a Amv Morin
    James Weigand, Jr. v. Fisher-     In the State of New York, October 10, 2019
    Price, Inc. and Mattel, Inc.      Supreme Court: County of
                                      Erie


           Responding further, Defendants deny that the Rock 'n Play Sleeper caused any of the

   injuries claimed in these other cases, including injuries of asphyxiation or suffocation. This

   Interrogatory seeks information regarding other alleged incidents that are wholly unrelated to the

   incident in this case. By responding to this Interrogatory, Defendants do not waive, but rather

   expressly reserve, their objections previously asserted on October 1, 2019, including their

   objection to the admissibility of any information related to or produced in other lawsuits.



          10.    Identify all standards, laws and regulations that you contend apply to the design of
   and warnings on Rock 'n Play sleepers.

          RESPONSE: Subject to and without waiving their objections, Defendants state that when

   first released, the Rock 'n Play Sleeper satisfied all company quality and safety standards, as well

   as ASTM Standard F2 l 94-07, and any applicable CPSC standards, including Section 104(b) of

   the Consumer Product Safety Improvement Act. ASTM eventually developed a new standard

   specific to infant inclined sleeper products, and Standard F3 ll 8-l 5 was adopted in 2015 to

   specifically provide standards for infant inclined sleeper products. Once Standard F3 l l 8-l 5 was

  adopted, the Rock 'n Play Sleeper satisfied all requirements therein. The Rock 'n Play Sleeper


                                              Page II o/17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 12 of 18 PageID# 214


   was also certified by the Juvenile Products Manufacturers Association as meeting applicable

   government requirements for safety and use.

          In addition, certain federal regulations apply to the Rock 'n Play Sleeper and other

   children's products, including but not limited to 16 CFR part 1303 (lead paint), part 1500 (sharp

   points/edges), and part 1501 (small parts). The PRD for the Product contains reference to each of

   the standards applicable to the Product, all of which the Rock 'n Play Sleeper met or exceeded.

          Responding further, Defendants utilize internal standards known as QSOPs, which govern

   all engineering and technical specifications of the Product (such as, for example, the materials used

   in the Product, and the buckle on the Product's restraint system). The QSOPs applicable to the

   Product are identified on the PRD for the Product included in Defendants' document production.

   The design of the Rock 'n Play Sleeper at all times met or exceeded all applicable standards and

   regulations.

          Responding further, Defendants incorporate by reference their response to Interrogatory

  Nos. 5 and 6 above. Defendants reserve the right to supplement this Response as discovery is

  ongoing.



         11.     Reproduce or produce all statements by or on behalf of Plaintiffs concerning the
  incident, Ezra and/or Ezra's sleeper. Objection will be made at trial to any such statement not
  produced.

          RESPONSE: Subject to and without waiving their objections, Defendants state that they

  have in their possession, custody, or control only those statements made by Plaintiffs directly to

  Fisher-Price. Defendants will produce documents sufficient to show their records of statements

  made by Plaintiffs directly to Fisher-Price.

                                              Page 12of17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 13 of 18 PageID# 215


          Defendants are aware that Plaintiffs made additional statements to the investigating police

   officers and detectives. Portions of those statements are contained in the police investigation report

   related to the incident described in the Complaint; however, Defendants do not have a complete

   copy of that report at this time. Defendants refer Plaintiffs to the Epidemiologic Investigation

   Report from CPSC for the Overton incident (the "IDI report") on this incident which contains what

   appears to be an incomplete copy of the police investigation report.

          Defendants are further aware that Plaintiffs have made statements to certain media outlets

  in interviews and other published statements. Defendants reserve the right to supplement this

   Response as discovery is ongoing.



          12.      With regard to the April 5, 2019 alert concerning and regarding Rock 'n Play
  sleepers, please identify each author of the following statement contained in the alert - "According
  to medical literature, infants typically begin rollover behaviors at 3 months" - and identify by
  authors, title and publication all medical literature relied upon for that statement.

          RESPONSE: Subject to and without waiving their objections, Defendants state that the

  quoted statement in the April 5, 2019 CPSC Alert was drafted by the CPSC. Defendants therefore

  do not know who the author(s) of the statement is(are). Defendants reserve the right to supplement

  this Response as discovery is ongoing.



          13.    Describe in detail all reasons for The Recall, and identify all persons who made the
  decision to recall the Rock 'n Play and all documents forming the grounds for the decision to recall
  the Rock 'n Play.

          RESPONSE: Subject to and without waiving their objections, Defendants state that the

  voluntary recall of the Rock 'n Play Sleeper, which was completed in partnership with the CPSC,


                                               Page 13of 17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 14 of 18 PageID# 216



  was due to reported incidents of infant fatalities that occurred in Rock 'n Play Sleepers after the

  infants rolled over while unrestrained, or under other circumstances.

          Responding further, Defendants state that the decision to voluntarily recall the Rock 'n

  Play Sleeper was made by Defendants in partnership with the CPSC. Defendants reserve the right

  to supplement this Response as discovery is ongoing.



          14.    State in detail all facts and identify all persons, documents and things upon which
  you rely for each of your Affirmative Defenses.

          RESPONSE: Subject to and without waiving their objections and without waiving the

  attorney-client privilege and the work product doctrine, Defendants state that the Product is safe

  when used in accordance with Product instructions and warnings provided to consumers and

  users and the Product at all relevant times complied with all applicable regulations, laws and

  standards. The instructions and warnings for the Product also at all relevant times complied with

  all applicable regulations, laws and standards.

          At this early stage in this litigation, information from allegations contained in Plaintiffs'

  Complaint and contained in the IDI report related to the incident provide the primary factual

  basis with regard to the affirmative defenses pied in Defendants' Answer to Plaintiffs'

  Complaint.

          In addition, information contained in documents produced with Defendants' Rule 26

  Initial Disclosures provide the basis, both factual and legal, to the defenses to Plaintiffs'

  Complaint. Specifically, Defendants contend that that the Product is safe as designed and when

  used in accordance with the warnings and instructions, and that the Product did not cause or

  contribute to the death of E.O. The alleged incident appears to have been caused by
                                              Page 14of 17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 15 of 18 PageID# 217



   independent, intervening, and/or superseding events, acts, pre-existing conditions, or omissions

   for which Defendants are not legally responsible. Furthermore, the incident may have been

  caused by unforeseeable misuse, abuse, abnormal use, user error, alterations, changes, and/or

  modifications of the Product described in Plaintiffs' Complaint for which Defendants were and

  are in no way liable. Responding further, Defendants incorporate by reference their response to

  Interrogatory No. 15 below. Defendants reserve the right to supplement this Response as

  discovery is ongoing.



          15.     Describe in detail, in narrative form, the cause of the incident, stating all facts and
  identifying all witnesses, documents or things upon which you rely to answer this Interrogatory.

          RESPONSE: Subject to and without waiving their objections and without waiving the

  attorney-client privilege and work product doctrine, Defendants state that the Product is safe

  when used in accordance with product instructions and warnings provided to consumers and

  users and the Product at all relevant times complied with all applicable regulations, laws and

  standards. The instructions and warnings for the Product also at all relevant times complied with

  all applicable regulations, laws and standards.

          At this early state in this litigation, information from allegations contained in Plaintiffs'

  Complaint and contained in the IDI report related to the incident provide the primary factual

  basis for determining the cause of the incident.

         Defendants state they do not have sufficient information at this time to determine "all

  facts" and "all witnesses, documents and things" with regard to the cause of the incident as

  discovery is continuing. Defendants state the Product did not cause or contribute to the accident

  alleged in the Complaint. Responding further, information related to the cause of the incident
                                               Page 15 of 17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 16 of 18 PageID# 218


   may be contained in the police investigation report and the Medical Examiner's report.

   (Defendants do not have a complete copy of the police report in their possession at this time, nor

   do they have a copy of the Medical Examiner's report.) Defendants further state that the cause

   of the incident will be the subject of expert testimony.

          Responding further, Defendants incorporate by reference their response to Interrogatory

   No. 14 above. Defendants reserve the right to supplement this Response as discovery is ongoing.



   Dated: October 24, 2019                   Respectfully submitted,

                                             Isl Stephen T. Fowler
                                             Stephen Fowler (VSB 44071)
                                             GREENBERG TRAURIG, LLP
                                             2101 L Street N.W., Suite 1000
                                             Washington, D.C, 20037
                                             Telephone: (202) 530-8587
                                             Facsimile: (202) 261-0462
                                             Email: fowlerst@gtlaw.com

                                             Lori G. Cohen (pro hac vice pending)
                                             GREENBERG TRAURIG, LLP
                                             The Terminus
                                             3333 Piedmont Road, N.E.
                                             Suite 2500
                                             Atlanta, GA 30305
                                             Tel.: (678) 553-2100
                                             Fax: (678) 553-2212
                                             Email: cohenl@gtlaw.com

                                             Mary-Olga Lovett (pro hac vice pending)
                                             GREENBERG TRAURIG, LLP
                                             1000 Louisiana Street, Suite 1700
                                             Houston, TX 77002
                                             Telephone: (713) 374-3541
                                             Facsimile: (713) 754-7541
                                             Email: lovettrn@gtlaw.com

                                             Attorneys for Mattel, Inc. and Fisher-Price, Inc
                                               Page 16of 17

  CONFIDENTIAL
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 17 of 18 PageID# 219




                                              VERIFICATION


            I, Chuck Scothon, certify that:

                I. I am an authorized representative of Defendants Fisher-Price, Inc. and Mattel, Inc.;

                2. I have read Defendants' Responses to Plaintiffs' First Set oflnterrogatories; and

                3. The contents are accurate as of this time to the best of my knowledge, information
                   and belief formed after a reasonable inquiry.

            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that I have read this
    Verification and it is true and correct, subject to the following limitation. To the extent that certain
    factual matters stated in Defendants' Responses to Plaintiffs' First Set of Interrogatories are not
    within my personal knowledge, the information has been assembled by authorized representatives
    of employees of the Defendants herein. As to any such matters, I am informed and believe them
    to be true and correct based upon information and belief.


            Executed this 24th day of October, 2019




                                                            TITLE:

                                                            SVP, GM Fisher-Price and Global Head of
                                                            Infant & Preschool

                                                            On behalfofDefendants Mattel, Inc. and
                                                            Fisher-Price, Inc.
Case 1:19-cv-00751-LMB-TCB Document 24-4 Filed 12/03/19 Page 18 of 18 PageID# 220




                                     CERTIFICATE OF SERVICE

         I hereby certify that on October 24, 2019, I served by email and First Class mail the foregoing
   Responses to Plaintiffs' Interrogatories to the following:
   Michael G. Phelan, Esq.
   Jonathan M. Petty, Esq.
   Brielle M. Hunt, Esq.
   PHELAN PETTY, PLC
   6641 West Broad Street, Ste 406
   Richmond, VA 23230
   (Tel) 804-980-7100
   (Fax) 804-767-4601
   mphelan�phelanpetty.com
   jpetty@p elanpetty.com
   bhunt@phelanpetty.com
   Jan V. Hinson, Esq.
   LAW OFFICES OF JAN V. HINSON, P.C.
   330 East Coffee Street
   Greenville, SC 29601
   (tel) 864-527-5933
   (Fax) 877-7973571
   jan@janhinsonlaw.com

  Attorneys for Plaintiffe


                                                 Isl Stephen T. Fowler
                                                 Stephen T. Fowler, Greenberg Traurig, LLP




                                              Page 17of17

  CONFIDENTIAL
